DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  In line 4, “main body” should be “the main body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oehninger (7654192).
Regarding claim 1, the Oehninger reference a liquid dispenser (Figure 5), comprising:
a main body (1);
a liquid discharge module (3a) including a nozzle (6, 7) to discharge a liquid to a container (4a, 5), the liquid discharge module being configured to move the nozzle vertically (36; see para. [0048]) at a front of the main body (Figure 6);
a connecting wall (10b; Figs. 5 and 6) connected to the liquid discharge module and configured to move vertically along with the liquid discharge module (see para. [0057]);
a first infrared transmitter (28) configured to transmit first infrared rays; and
an infrared receiver (28a) configured to receive the first infrared rays,
wherein the first infrared transmitter is provided at a one of a lower surface of the liquid discharge module or a first end of the connecting wall, and
wherein the infrared receiver provided at another one of the lower surface of the liquid discharge module or the first end of the connecting wall.  See positioning of (28, 28a) in Figure 6.

Regarding claim 2, wherein a second end of the connecting wall (10b) is attached to a first lateral surface (11) of the liquid discharge module (3a), which faces the front of the main body, and a region of the connecting wall is spaced a certain distance apart from the lower surface of the liquid discharge module.  See Figure 5.

Regarding claim 3, wherein: the infrared receiver (28a) is configured to determine a receipt intensity of the first infrared rays at the infrared receiver, and
the liquid water discharge module is configured to move the nozzle based on the receipt intensity of the first infrared rays.  The liquid discharge module moves until the infrared beam is broken by the cup 4a or cup 5. 

Regarding claim 4, wherein: when the liquid discharge module (3a) moves the nozzle (6, 7) downward, the infrared receiver (28a) determines the receipt intensity of the first infrared rays in real time, and the liquid discharge module stops the downward movement of the nozzle at a first time when the receipt intensity of the first infrared rays is less than a predetermined threshold receipt intensity.  See column 8, lines 17 – 38.

Regarding claim 5, wherein: the nozzle (6, 7) is positioned on the lower surface of the liquid discharge module (3a; see Fig. 5), the nozzle discharges the liquid after the liquid discharge module stops the downward movement of nozzle, and the lower surface of the liquid discharge module is spaced upward from a height of an inlet of the container by a first distance when the liquid discharge module stops the downward movement of nozzle.  See column 4, lines 37 – 60.

Regarding claim 6, wherein the threshold receipt intensity is a predetermined percentage of a maximum receipt intensity of the first infrared rays.  This is inherent to system.

Regarding claim 15, wherein the liquid discharge module further includes a first cover that is coupled to the main body, and a second cover (17) that includes the nozzle (6, 7) and is slidably coupled to the first cover to move vertically relative to main body, and wherein the connector wall (10b) is connected to the second cover of the liquid discharge module.  See Annotated Figure 5 below.

    PNG
    media_image1.png
    712
    740
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehninger in view of Truitt (7677053).
Regarding claim 16, the Oehninger reference discloses the invention as claimed (see rejection of claim 1, above), but doesn’t disclose a first infrared transmitter configured to transmit first infrared rays at an oblique angle relative to the front of the main body.  However, the Truitt reference discloses another liquid dispenser (30) having an infrared transmitter and receiver (40 and 41) positioned at an oblique angle relative to the front of the main body, which work together to detect the presence of a container (50) and activate a solenoid operated valve and dispense liquid into the container (see col. 4, lines 47-61).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute an infrared sensor system positioned at an oblique angle for the straight line system in the Oehninger device as, for example, taught by the Truitt reference wherein so doing would amount to mere substitution of one sensor system for another within the same art and the selection of any of these sensor systems would work equally well in the Oehninger device.

Regarding claims 7, 8, 17 and 18, the Oehninger reference discloses the infrared receiver (28a) and the first infrared transmitter (28) are configured to move with the nozzle, but doesn’t disclose the infrared receiver being positioned on a lower surface of the liquid discharge module and the infrared transmitter being positioned lower than and closer to the front of the main body than the infrared receiver.  The Truitt reference further teaches a similar positioning of the infrared receiver and infrared transmitter (see Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to position the infrared receiver and infrared transmitter, as defined above, on the Oehninger device as, for example, taught by the Truitt reference since oblique placement of infrared sensors is well known in the art and would be obvious to try as a mere design choice.

Regarding claims 9 and 19, modified Oehninger discloses the invention as claimed (see rejection of claim 7, above), but doesn’t disclose a second infrared transmitter provided at the front of the main body and configured to transmit second infrared rays, wherein the second infrared transmitter is provided below the first infrared transmitter, and the infrared receiver is configured to receive the second infrared rays from the second infrared transmitter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second infrared transmitter and receiver as defined above, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 10, Oehninger further discloses a tray (2) configured to support the container and positioned below the liquid discharge module, and the positioning of the second infrared transmitter being provided where the front of the main body meets an upper surface of the tray would be mere matter of design choice.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oehninger in view of Berger et al. (9352950).
Regarding claim 14, the Oehninger reference discloses the invention as claimed (see rejection of claim 1, above), but doesn’t disclose a filter provided in the main body and configured to filter water, wherein the liquid discharged by the nozzle is the filtered water.  However, the Berger et al. reference discloses another vertically movable dispenser having a filter (304) for filtering liquid from a liquid source (col. 7, lines 15-19).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Oehninger device to have a filter (if not already) as, for example, taught by the Berger et al. reference in order to filter source water.




Allowable Subject Matter
Claims 11-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various dispensers similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753